WEIS, Circuit Judge,
concurring and dissenting.
Plaintiff alleges an infringement of rights under the substantive due process requirements of the Fourteenth Amendment. He has, however, not produced enough evidence to demonstrate a constitutional violation.
Evidence giving rise to a common law tort will not necessarily establish a claim under section 1983. The mere fact that a state official has committed a tort will not suffice to support a cause of action for constitutional harm. “Our Constitution deals with the large concerns of the governors and the governed, but it does not purport to supplant traditional tort law in laying down rules of conduct to regulate liability for injuries that attend living together in society.” Daniels v. Williams, 474 U.S. 327, 332, 106 S.Ct. 662, 666, 88 L.Ed.2d 662 (1986).
*522The incident here was a disciplinary encounter between a teacher and a pupil. The majority posits that, in this context, a constitutional violation occurs if the teacher uses excessive force and causes appreciable physical pain. The court’s analysis recognizes that the teacher constitutionally was permitted to utilize physical contact in disciplining the student. Only if the force employed was excessive will a section 1983 claim be established.
A teacher’s constitutional liability is not determined by what is “pedagogically appropriate and condoned by school disciplinary policy,” as the majority implies. Those considerations may be relevant to the state tort action but not to the substantive due process claim. Constitutional standards do not vary from school district to school district nor do they depend on the educational philosophy of each individual school administration.
I begin with the proposition that there is a substantive due process entitlement to personal integrity which the state may infringe only in limited circumstances. Youngberg v. Romeo, 457 U.S. 307, 315, 102 S.Ct. 2452, 2457, 73 L.Ed.2d 28 (1982). That right of bodily security protects students from excessive physical force when school authorities mete out discipline. Hall v. Tawney, 621 F.2d 607 (4th Cir.1980). In positive terms, corporal punishment does not per se violate a public school child’s constitutional rights. See id. at 611.
The majority here apparently adopts the test set out in Hall. There, the court proposed the following inquiry: whether the force applied caused injury so severe, was so disproportionate to the need presented, and was so inspired by malice or sadism rather than a merely careless or unwise excess of zeal that the punishment amounted to a brutal and inhumane abuse of official power literally shocking to the conscience. Id. at 613. See also Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.), cert. denied, 414 U.S. 1033, 94 S.Ct. 462, 38 L.Ed.2d 324 (1973). Plaintiff advances the theory that the extent of his injuries, which he contends are serious, provides proof of liability. If the injury were less substantial, I suspect the majority would affirm the summary judgment here.
In my view, however, it is the intent to use excessive force — not the extent of injury — which is dispositive of the constitutional claim. The extent of injury at times may reflect the amount of force used or even suggest malice on the part of the state official. A savage beating, for example, may result in injuries that directly relate to the number and force of the blows. No such correlation exists here.
Nor is the intent to cause physical contact a controlling element. A teacher who slaps an unruly child to enforce obedience in a classroom obviously commits a volitional act with intent to inflict pain. Those facts, however, do not establish a constitutional violation; they do not demonstrate the use of excessive force — the hallmark of abuse of governmental position.
On the other hand, if the teacher hits a small child so hard as to knock her down a flight of steps with resulting serious injury, the intent to strike the pupil again is present. The evidence of intent to use excessive force could be perceived by the predictably serious injury resulting from the blow and the child’s position atop the staircase.
Other examples demonstrate the nuances of the problem. A teacher aims a light slap at a student’s shoulder, but the pupil moves suddenly, deflecting the teacher’s hand. As a consequence, the teacher’s ring strikes the child’s eye, resulting in a tragic injury. Or perhaps the teacher does no more than gently shove a disobedient child with a hidden impairment and causes an unforeseeable serious injury.
These contrasting situations illustrate the principle this court expounded in Rhodes v. Robinson, 612 F.2d 766 (3d Cir.1979). In Rhodes, an inmate sought recovery for an emotional injury stemming from prison guards’ illegal conduct. We said that the critical element was “not the nature of the plaintiff’s injury but the manner of the infliction of that injury.” Id. at 772. The Due Process Clause “extends to protection from an official’s abusive exercise of his powers to inflict grossly undue *523harm.” Id. Acknowledging that emotional injury could be compensable, we concluded that “[wjhere a person suffers injury as an incidental and unintended consequence of official actions, the abuse of power contemplated in the due process and eighth amendment cases does not arise.” Id.
The focus on abuse of power is a prime distinction between constitutional violations and routine torts. That concern counsels caution in relying on extent of injury to determine when conduct rises to the level of a constitutional violation. It is true that tortfeasors must take a victim as they find him. And it is also true that it is no defense against unintended damages that the act would not have caused as serious an injury to the average person.1 But these concepts affect the amount of damages, not liability.
By contrast, it must be conceded in this case that the teacher could use physical force, and therefore the initial physical conduct was lawful. The defendant’s act of pushing the pupil’s chin upward, alone, is not likely to cause injury or even pain. At most one would expect momentary discomfort, which in itself would not present an unconstitutional method of emphasizing the correctional message to a student deserving of a strong admonition.
Nothing in the record, as the district judge and I read it, would allow a reasonable jury to conclude that the defendant’s actions were meant to cause any injury, let alone one of the type that occurred. The injuries were unexpected and unintended. Plaintiff has failed to produce evidence which would justify any inference to the contrary.
This case is nothing but a routine tort matter which properly should be decided by a state court. In devoting time and effort to litigation of this nature, federal courts deprive parties with cases raising federal questions of the attention they deserve. In my view, this case has gone far enough. I would affirm the entry of summary judgment in favor of Osbeck as well as the other defendants.
I also must disagree with the majority’s footnote that this case can be sent to the jury on a theory of “gross negligence.” In cases of this nature, the use of “gross” as opposed to “simple” negligence will not serve to overcome the distinction between an ordinary tort and a constitutional violation. As Chief Judge Gibbons pointed out in his dissent in Davidson v. O’Lone, 752 F.2d 817 (3d Cir.1984), aff'd sub nom. Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668, 88 L.Ed.2d 677 (1986): “The prevailing view is that there are no ‘degrees' of care or negligence, as a matter of law; there are only different amounts of care as a matter of fact; and ‘gross negligence’ is merely the same thing as ordinary negligence, ‘with the addition,’ as Baron Rolfe once put it, ‘of a vituperative epithet.’ ” See id. at 853 (quoting W. Prosser, Handbook of the Law of Torts 182 (4th ed. 1971)).
Nor would an instruction on gross negligence be consistent with the charge given in the school discipline trial in Hall and repeated in Justice v. Dennis, 834 F.2d 380 (4th Cir.1987), an arrestee case. In the latter decision, the court of appeals approved a charge that “directs the jury to consider whether the force ‘shocks the conscience’ and appears to have been applied ‘maliciously and sadistically’ for the purpose of causing harm.” Id. at 383.
I suggest that the term “gross negligence” only multiplies the complexities of distinguishing between common law tort and constitutional violation. Although the Supreme Court reserved deciding whether “something less than intentional conduct, such as recklessness or ‘gross negligence’ will trigger the substantive protections of the Due Process Clause,” Daniels v. Williams, 474 U.S. at 384 n. 3, 106 S.Ct. at 667 n. 3, I find no persuasive reason for further muddling the blurred line between *524state law torts and actions under section 1983.
I dissent.

. The criminal law has a parallel. A person engaged in unlawful activity of a minor degree may become guilty of a major crime if his victim is in poor physical condition. A victim of a purse snatching who has a heart attack attributable to the incident may subject the perpetrator to homicide charges.